Citation Nr: 1103571	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an ear disorder, to 
include bilateral hearing loss.

3.  Entitlement to service connection for a skin disorder, to 
include skin cancer as a result of herbicide exposure.

4.  Entitlement to service connection for a respiratory disorder, 
to include as a result of asbestos and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1954 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that an initial 
claim of entitlement service connection for PTSD should also be 
read as including other psychiatric disorder diagnoses reasonably 
raised by the symptoms described and all information obtained in 
support of the claim.  Therefore, the issue on appeal as to this 
matter has been revised to include consideration of other 
applicable diagnosis in this case.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin 
disorder, to include skin cancer as a result of herbicide 
exposure, and for a respiratory disorder, to include as a result 
of asbestos and/or herbicide exposure, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  An acquired psychiatric disorder, to include PTSD, was not 
manifest during active service and is not shown to have developed 
as a result of an established event, injury, or disease during 
active service.

3.  An ear disorder, to include bilateral hearing loss, was not 
manifest during active service and is not shown to have developed 
as a result of an established event, injury, or disease during 
active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).  

2.  An ear disorder, to include bilateral hearing loss, was not 
incurred in or aggravated by military service nor may 
sensorineural hearing loss be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a letter from 
the RO dated in November 2006.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the RO's November 2006 
correspondence.  The notice requirements pertinent to the issues 
addressed in this decision have been met and all identified and 
authorized records relevant to these matters have been requested 
or obtained.  The available record includes service treatment 
records, VA treatment and examination reports, and the Veteran's 
statements in support of his claims.  In correspondence dated in 
March 2008 the Veteran reported that he had no additional 
evidence to submit in support of his claim.  The Board finds that 
further attempts to obtain additional evidence as to these 
matters would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
in August 2008 are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to these issues has been 
met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with these claims would not cause any 
prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 days 
or more of continuous, active military service during a period of 
war and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Acquired Psychiatric Disorder/PTSD Claim

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(effective before and after July 13, 2010).  Section 4.125(a) of 
38 C.F.R. incorporated the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

For PTSD claims if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010). 

In this case, service treatment records are negative for 
diagnoses or treatment for an acquired psychiatric disorder.  The 
Veteran's June 1975 retirement examination revealed a normal 
clinical psychiatric evaluation.  Service records show the 
Veteran received medals and awards including the Navy 
Commendation Medal and the Combat Action Ribbon.  

On VA examination in August 2008 the Veteran reported that during 
service in the Republic of Vietnam he was involved in firefights, 
fired his weapon against enemy combatants, experienced rocket and 
small arms attacks, and witnessed the deaths of fellow 
servicemen.  He stated that he experienced Vietnam-related 
nightmares once or twice a month.  He also reported being 
hypervigilant, especially in crowds, but the examiner noted that 
this did not appear to be too serious based upon the degree of 
his described social interaction.  It was further noted that he 
had worked as a security guard, a truck driver, and a boilermaker 
and that he retired in 2008 due to age or duration of work.  An 
Axis I assessment of no diagnosis was provided and the examiner 
found that the criteria for a diagnosis of PTSD had not been not 
met.  

Based upon the evidence of record, the Board finds an acquired 
psychiatric disorder, to include PTSD, was not manifest during 
active service and is not shown to have developed as a result of 
an established event, injury, or disease during active service.  
The persuasive evidence does not demonstrate a present 
psychiatric disability nor that a psychosis was manifest within 
one year of service.  There is no evidence of a diagnosis of an 
acquired psychiatric disorder manifest at any time either during 
or active service.  

While the Veteran may sincerely believe that he has an acquired 
psychiatric disorder as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.

Ear Disorder/Hearing Loss Claim

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

In this case, service treatment records include findings of an 
audiology evaluation upon the Veteran's retirement examination in 
June 1975 and a normal clinical evaluation of the ears.  The 
examiner noted evidence of a hearing defect without additional 
comment.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
10
20
LEFT
30
25
20
20
10

On VA authorized audiological evaluation in August 2008, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
70
80
LEFT
50
55
65
70
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 percent in the left ear.  Upon 
examination the Veteran reported that in 1965 he had sustained 
hearing loss and tinnitus for approximately one week after a 
cannon blast concussion knocked him to the ground.  It was 
further noted that he had been routinely exposed to noise, 
including artillery and other combat noise, in his duties during 
active service and that after service he had worked as a 
construction dump truck driver and as a boilermaker.  The 
examiner noted that service treatment records revealed normal 
hearing bilaterally, except for a mild degree of left ear hearing 
loss the 500 Hertz level upon retirement examination in 1975.  
The diagnoses included moderate to severe right ear sensorineural 
hearing loss and moderately severe to severe left ear hearing 
loss.  The examiner, however, found that the Veteran's hearing 
loss disability was not a result of his military service.  It was 
noted that there was no evidence of noise-induced hearing loss in 
the available service treatment records and that they revealed 
normal hearing except as noted at the 500 Hertz level in 1975.  
The examiner stated that this hearing loss did not fall within 
the definition of hearing loss for VA purposes nor was it a 
hearing loss in the hearing loss pattern associated with exposure 
to noise.  

Subsequent VA treatment records include diagnoses of hearing loss 
without additional examiner comment as to etiology.  An October 
2008 report noted the Veteran had unequal hearing loss and benign 
positional vertigo.  Records show a magnetic resonance imaging 
scan revealed no evidence of an acoustic neuroma.  

Based upon the evidence of record, the Board finds the Veteran 
was exposed to acoustic trauma during combat service in the 
Republic of Vietnam but that an ear disorder, to include 
bilateral hearing loss, was not manifest during active service 
and is not shown to have developed as a result of an established 
event, injury, or disease during active service.  The Veteran's 
reports of combat noise exposure are credible.  The persuasive 
medical evidence, however, demonstrates that there was no 
evidence of a noise-induced hearing loss during active service 
and that the Veteran's present hearing loss disability did not 
develop as a result of active service.  The August 2008 VA 
examiner is shown to have conducted a thorough review of the 
evidence of record and to have provided an adequate rationale for 
the etiology opinion provided.  Further, there is no competent 
medical evidence of record linking any ear disorder to include 
hearing loss otherwise to the Veteran's military service.  
Therefore, the Board finds entitlement to service connection for 
an ear disorder, to include bilateral hearing loss, is not 
warranted.  The preponderance of the evidence is against the 
Veteran's claim.





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for an ear disorder, to include 
bilateral hearing loss, is denied.


REMAND

A review of the record shows the Veteran was provided adequate 
VCAA notice addressing his remaining service connection claims.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

VA regulations provide that certain disorders, including 
chloracne or other acneform diseases and respiratory cancers, if 
manifest within the requisite period of time and associated with 
herbicide agent exposure in service may be presumed service 
connected.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307.  

In this case, the Veteran contends that he has a skin disorder, 
including skin cancers, and respiratory disorder as a result of 
active service.  Service treatment records show that in September 
1963 he was hospitalized and treated for pneumonia and that in 
November 1974 he was provided a diagnosis of possible impetigo.  
A July 1970 report noted he complained of chest pain with deep 
breathing, but no further assessment was provided.  As the 
Veteran's claims for skin and respiratory disorders have not been 
addressed upon VA examination, the Board finds that additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment for the issues 
remaining on appeal.  After the Veteran 
has signed any appropriate releases all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for an 
appropriate VA skin disorders examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has a 
present skin disability or residuals of 
skin cancer as a result of active service, 
to include as a result of herbicide 
exposure during service in Vietnam.  All 
indicated tests and studies necessary for 
an adequate opinion should be conducted.  

Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be scheduled for an 
appropriate VA respiratory diseases 
examination for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
he has a present respiratory disorder as a 
result of active service, to include as a 
result of asbestos exposure or herbicide 
exposure during service in Vietnam.  All 
indicated tests and studies necessary for 
an adequate opinion should be conducted.  

Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


